     Case 1:18-cv-00246-NONE-BAM Document 43 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT BARBOUR,                                    Case No. 1:18-cv-00246-NONE-BAM (PC)
12                        Plaintiff,                    ORDER DIRECTING DEFENDANT UNITED
                                                        STATES OF AMERICA TO FILE
13            v.                                        RESPONSIVE PLEADING
14    UNITED STATES OF AMERICA,                         TWENTY-ONE (21) DAY DEADLINE
15                        Defendant.
16

17           Plaintiff Scott Barbour (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b).

19           On September 2, 2020, the Court granted in part and denied in part Defendant United

20   States of America’s motion to dismiss. (ECF No. 33.) Accordingly, on September 3, 2020, the

21   Court directed Defendant to file an answer or other responsive pleading to Plaintiff’s first

22   amended complaint. (ECF No. 34.) Following the filing of Plaintiff’s motion for reconsideration

23   of the Court’s order granting in part and denying in part Defendant’s motion to dismiss, the Court

24   vacated the deadline to file a responsive pleading until after resolution of the motion for

25   reconsideration. (ECF Nos. 35, 37.)

26           On January 20, 2021, the District Judge denied Plaintiff’s motion for reconsideration.

27   (ECF No. 42.) This action proceeds against Defendant United States of America only on

28   Plaintiff’s claim for failure to patrol. (Id.)
                                                        1
     Case 1:18-cv-00246-NONE-BAM Document 43 Filed 01/21/21 Page 2 of 2


 1          Accordingly, Defendant shall file an answer or other responsive pleading to Plaintiff’s

 2   first amended complaint within twenty-one (21) days from the date of service of this order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    January 21, 2021                           /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
